TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00634-CV



                                      D. L. P., Jr., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-11-0072-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               D.L.P., Jr. filed this accelerated appeal from the district court’s decree terminating

his parental rights to his minor child, T-E.D.E., terminating the parental rights of T-E.D.E.’s mother,

C.A.E., and appointing the Texas Department of Family and Protective Services as T-E.D.E.’s

permanent managing conservator.

               D.L.P., Jr.’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967) by presenting a professional evaluation of the record and demonstrating why there are no

arguable grounds to be advanced on appeal. See 386 U.S. at 744; see also Taylor v. Texas Dep’t of

Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied)

(applying Anders procedure in appeal from termination of parental rights). Counsel certified to this
Court that she provided D.L.P., Jr. with a copy of the Anders brief and notice of his right to examine

the appellate record and file a pro se brief. D.L.P., Jr. did not file a pro se brief.

                We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. Finding nothing in the record that might arguably support an appeal, we grant

counsel’s motion to withdraw and affirm the order of termination.




                                                Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: January 30, 2013




                                                    2